Name: Council Regulation (EEC) No 1658/93 of 24 June 1993 setting up a specific measure in favour of cephalopod producers permanently based in the Canary Islands
 Type: Regulation
 Subject Matter: regions and regional policy;  regions of EU Member States;  fisheries; NA;  economic policy
 Date Published: nan

 30 . 6 . 93 Official Journal of the European Communities No L 158/9 COUNCIL REGULATION (EEC) No 1658/93 of 24 June 1993 setting up a specific measure in favour of cephalopod producers permanently based in the Canary Islands HAS ADOPTED THIS REGULATION : Article 1 1 . Annual aid shall be granted for a transitional period to cephalopod producers permanently based in the Canary Islands. 2. The aid referred to in paragraph 1 shall be ECU 108 per tonne for a maximum quantity of 30 000 tonnes per year and may not exceed an amount equivalent to 2,5 % of the annual production value. 3 . The transitional period for granting the aid provided for in paragraph 1 shall begin on 1 January 1993 and end on 31 December 1995 . The duration and amount of this aid may be reduced in accordance with the procedure referred to in Article 2, if the factors justifying the granting of the aid referred to in paragraph 1 change. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Regulation (EEC) No 1911 /91 of 26 June 1991 on the application of the provisions of Community law to the Canary Islands (4) provides that the common fisheries policy is to apply to the Canary Islands and that application thereof is to be accompanied by specific measures desgined to take account, where neces ­ sary, of the special features of Canary Islands production ; Parliament Whereas Council Decision 91 /314/EEC of 26 June 1991 setting up a programme of options specific to the remote and insular nature of the Canary Islands (Poseican) (*) outlines the options to be implemented to take into account the special features and constraints of the archipelago ; Whereas it is necessary to provide for a specific measure to maintain the competitiveness and improve the produc ­ tion system of cephalopod fisheries in the Canary Islands ; Whereas aid should be granted to cephalopod producers permanently based in the Canary Islands ; whereas this measure should be limited to defined quantities and amounts ; whereas in view of the uncertainty surrounding the conditions of competition for these producers, provi ­ sion should be made, while limiting the duration of the specific measure, for the possibility of reducing the dura ­ tion and amount of this aid ; Whereas the rules for the implementation of this Regula ­ tion should be adopted in accordance with the procedure laid down in Article 32 of Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common orga ­ nization of the market in fishery and aquaculture products (6), Article 2 The detailed rules for the implementation of Article 1 shall be laid down in accordance with the procedure set out in Article 32 of Regulation (EEC) No 3759/92. Article 3 The specific measure provided for in this Regualtion shall be regarded as intervention intended to stabilize the agri ­ cultural markets within the meaning of Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy f) It shall be financed by the Guarantee Section of the Euro ­ pean Agricultural Guidance and Guarantee Fund. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993 .(') OJ No C 17, 22. 1 . 1993, p . 11 . (2 OJ No C 150, 31 . 5. 1993 . (3) OJ No C 129, 10 . 5. 1993, p. 9 . 0 OJ No L 171 , 29. 6. 1991 , p. 1 . 0 OJ No L 171 , 29. 6. 1991 , p. 5. ( «) OJ No L 388 , 31 . 1 . 1992, p. 1 . (7) OJ No L 94, 28 . 4. 1970, p. 13 . Regulation as last amended by Regulation (EEC) No 2048/88 (OJ No L 185, 15 . 7 . 1988 , p. !) ¢ No L 158/ 10 Official Journal of the European Communities 30. 6. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 1993 . For the Council The President B. WESTH